PER CURIAM.
Appellant challenged the eyewitness identification at his trial by way of a motion to vacate, set aside or correct sentence. (Rule 3.850, Fla.R.Crim.P.) The trial court denied the motion without an evidentiary hearing and we affirm.
The testimony concerning the pre-trial line-ups and the identification at trial was properly presented to the jury for resolution. Furthermore, the issue of the sufficiency of the eyewitness identification could have been raised on direct appeal. Von Eberstein v. State, 270 So.2d 444 (Fla. 1st D.C.A. 1972).
We, therefore, AFFIRM.
McCORD, C. J., and BOYER and MILLS, JJ., concur.